WASSERSTROM, Judge.
Samuel E. Haley pleaded guilty in February 1966 to robbery and to common assault, for which he was sentenced to eight years and three months respectively. The three month sentence was fully served and the eight year sentence was commuted on July 13, 1970. Since then, however, he has been convicted of another crime, and he is now confined under the latter sentence.
The present proceeding, initiated in 1980, is a petition for writ of coram nobis to set aside the 1966 pleas and sentences. Haley seeks this relief on the theory that his pleas were not knowingly, intelligently and voluntarily made, in that he was not properly advised and was not aware of various constitutional rights. He claims prejudice from the existence of these 1966 sentences in that they adversely affect his opportunity to obtain release on parole from his present incarceration. The trial court denied relief on the grounds of nonbelief in Haley’s testimony and because of the long lapse of time between the 1966 convictions and his petition for coram nobis relief in 1980.
The record on appeal, which includes a transcript of the 1966 plea proceeding, and the case law on this subject have been meticulously reviewed. We conclude that the trial court’s findings and conclusions are not clearly erroneous and no error of law appears. An extended opinion would have no precedential value. The judgment is therefore affirmed under Rule 84.16(b).
All concur.